Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with KARI P. FOOTLAND on 09/08/2021.

Claim 11 should be amended as follow:
11. (currently amended) The method of claim 8, further comprising: 
       causing an alarm to be raised based on the estimated optimal instant of the wake-up or the estimated optimal instant of the turning in for sleep.

Claim 15 should be amended as follow:
15. (currently amended) The detection system of claim 12, wherein the controller is configured to 
       cause an alarm to be raised based on the estimated optimal instant of the wake-up or the estimated optimal instant of the turning in for sleep.
Allowable Subject Matter
Claims 8, 11, 12 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art Rayman et al ((skin temperature and sleep-onset latency: changes with age and insomnia, published on September 2006) teaches a system and method for determining an optimal time window for sleep of a person, wherein the method comprising: receiving samples of a distal skin temperature of the person; detecting a temperature change pattern in the samples of distal skin temperature to indicate a reference point for the optimal time window for sleep, and determining the optimal time window for sleep on the basis of based on the indicated reference point.
The prior art does not teach, disclose and/or fairly suggest estimating one or more of (1) an optimal instant of a wake-up and (ii) an optimal instant of turning in for sleep based on the determined optimal time window for sleep, wherein the temperature change pattern is a drop in the distal skin temperature followed by an increase in the distal skin temperature, a magnitude of the drop being approximately 0.5°C, a magnitude of the increase being approximately 1.5°C, the drop and the increase occurring within a time window of ten minutes or less.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.